Citation Nr: 0710389	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
gastrointestinal disorder, including residuals of 
appendicitis.  

2.  Entitlement to service connection for residuals of 
cytomegalovirus (CMV) infection.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the RO.  

The Board remanded this appeal back to the RO in May 2004 for 
further development of the record.  

The issue of service connection for residuals of CMV 
infection is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The currently demonstrated irritable bowel syndrome (IBS) is 
shown as likely as not to have had its clinical onset during 
the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
gastrointestinal disability manifested by IBS is due disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the service medical records and 
observes that the veteran received treatment on numerous 
occasions for complaints of abdominal pain.  

Subsequent to service, during a March 2002 VA examination, 
the veteran reported having had some gastrointestinal 
difficulties ever since he underwent surgery for ruptured 
appendix during service.  Since that time, he reported 
experiencing stool urge incontinence and bowel movements that 
result in urge and immediate need for defecation.  He denied 
having blood or mucus in his stool.  

He stated these symptoms were clearly related to his surgery.  
Additionally, he stated that he was evaluated six months post 
surgery and told by the medical professional that his 
symptoms may be related to colitis.  He was started on 
Fibercon but did not notice any change in his symptoms and 
discontinued using Fibercon.  

On examination, the abdomen was soft, nontender, and 
nondistended with normoactive bowel sounds.  There was no 
hepatosplenomegaly.  

The examiner concluded that the veteran was experiencing 
symptoms of colitis and recommended the veteran undergo an 
examination of the digestive system.  

During a June 2006 VA examination, the veteran reported that 
his appendix ruptured in 1997 and he underwent an 
appendectomy.  Since that time, he reported that he has 
experienced right lower quadrant crampy pain every day, which 
is worse in the morning and after meals.  

He denied any nausea or vomiting.  He reported an urgency to 
move his bowels and usually had 2-3 movements a day with 
occasional blood.  The pain was mildly relieved by bowel 
movements but it did not awaken him at night.  The pain was 
not related to stress.  

On examination, the abdomen was soft and tender above the 
scar in the right lower quadrant.  The abdomen was 
nondistended and bowel sounds were positive.  The examiner 
noted the abdominal pain with change in bowel habits dated 
back to the time of the complicated appendicitis.  

The examiner opined that IBS was in the differential but 
scarring from the ruptured appendix could be responsible for 
his abdominal symptoms.  The examiner ordered a CT and 
colonoscopy.  

In a July 2006 addendum, the examiner noted the CT results 
which showed normal small bowels with nonspecific thickening 
in some areas of the colon.  Colonoscopy results showed 
normal mucosa except for small erosions in the cecum with 
biopsies returned as nonspecific inflammation.  

The examiner opined that the appendectomy did not seem to be 
related to his abdominal symptoms.  Rather, the abdominal 
symptoms most probably were related to his IBS.  

In a September 2006 addendum opinion, the examiner opined 
that the veteran's abdominal symptoms were not caused by or a 
result of the appendectomy.

Based on its review of the evidentiary record, the Board 
finds that, while the abdominal symptoms might not be related 
to the appendectomy, the evidence is in relative equipoise in 
showing that his currently demonstrated IBS as likely as not 
was first shown to have been present from a clinical 
standpoint during the veteran's period of his active service.  

By extending the benefit of the doubt to the veteran, service 
connection for IBS is warranted.  See 38 C.F.R. § 3.303(d).  


ORDER

Service connection for IBS is granted.  


REMAND

During a January 2005 VA examination, the examiner noted that 
the veteran received treatment for probable viral syndrome 
during service in August 1999.  A monospot test was negative 
as was a hepatitis screening.  

However a CMV IGM was abnormally elevated with an EIA of 3.8 
and a titer of greater that 1:8.  His liver profile was 
elevated however ultrasound of the liver done in September 
1999 was negative.  

The veteran complained of recurring episodes of the viral 
syndrome which occurred every other month and lasted about 
one week.  He described such symptoms as weakness and 
fatigue.  Rest was the only thing that provided relief during 
these episodes.  

On examination manifestations of the condition were absent.  
There was no evidence of muscular weakness or chronic liver 
disease.  The veteran was diagnosed with CMV.  

Further tests showed CMV IGM was negative which went against 
the presence of chronic persistent infection or active 
infection.  The examiner concluded that the veteran was 
status post CMV with no evidence of chronic persistent CMV 
infection based on the fact that the CMV IGM was negative.  
Subsequent treatment records confirmed the diagnosed CMV, but 
offered no opinion as to the etiology of the viral syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed CMV 
infection.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran suffers from a disability 
manifested by chronic CMV infection that 
at least as likely as not (e.g., a 50 
percent or greater likelihood) that had 
its clinical onset during his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for CMV infection 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


